DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         SPENCER ADAM PARR,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D20-229

                            [January 27, 2021]

   Appeal from the Circuit Court for the 19th Judicial Circuit in and for
St. Lucie County; Charles A. Schwab, Judge; L.T. Case No.
562019CF000674A.

   Carey Haughwout, Public Defender, and Christine C. Geraghty,
Assistant Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    We affirm the judgment of conviction and sentence without prejudice
for appellant to challenge the voluntariness of his plea pursuant to Florida
Rule of Criminal Procedure 3.850.

   Affirmed.

LEVINE, C.J., GROSS and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.